Citation Nr: 0024527
Decision Date: 09/14/00	Archive Date: 11/03/00

DOCKET NO. 97-32 153        DATE SEP 14 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Baltimore, Maryland

THE ISSUES

1. Entitlement to service connection for a heart condition, as
secondary to the service-connected post-traumatic stress disorder
(PTSD).

2. Entitlement to an increased rating for PTSD, currently
evaluated as 30% disabling.

REPRESENTATION

Appellant represented by: Maryland Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel

INTRODUCTION

The veteran had active service from July 1968 to May 1970 and
from August 1970 to September 1976. This matter comes before the
Board of Veterans Appeals (Board) on appeal from an August 1996
rating action which, in part, denied a rating in excess of 30%
for PTSD. This appeal also arises from a June 1997 rating action
which denied service connection for a heart condition as
secondary to the service-connected PTSD.

By decision of October 1999, the Board remanded this case to the
RO to adjudicate the issue of service connection for substance
abuse as secondary to the service-connected PTSD. By rating
action of February 2000, the RO denied service connection for
alcohol and drug abuse as secondary to the service-connected
PTSD. The veteran has not, to the Board's knowledge, filed a
Notice of Disagreement with this determination, and the RO has
returned this case to the Board for appellate consideration of
the other pending issues.

FINDINGS OF FACT

1. There is no competent medical evidence showing that any
current heart condition is related to the veteran's
service-connected PTSD.

2. The claim for secondary service connection for a heart
condition is not plausible.

- 2 -

3. All relevant evidence necessary for an equitable disposition
of the veteran's appeal of the denial of an increased rating for
PTSD has been obtained by the RO.

4. The veteran's PTSD is productive of no more than definite
social and industrial impairment.

5. The veteran's PTSD is productive of no more than occupational
and social impairment with occasional decrease in work
efficiency, and intermittent periods of inability to perform
occupational tasks, due to symptoms such as depressed mood,
anxiety, suspiciousness, panic attacks, chronic sleep impairment,
and mild memory loss.

CONCLUSIONS OF LAW

1. The claim for service connection for a heart condition as
secondary to the service-connected PTSD is not well-grounded. 38
U.S.C.A. 5107(a) (West 1991 & Supp. 1999).

2. The criteria for a rating in excess of 30% for PTSD have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 1999); 38
C.F.R. Part 4, including 4.132, Code 9411 (1996); 38 C.F.R. Part
4, including 4.130, Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Factual Background

In January 1996, the veteran filed a claim for an increased
rating, claiming that his PTSD had increased in severity. He
reported that he was hospitalized at a VA medical center (VAMC)
due to his PTSD.

- 3 -

A January 1996 VA initial clinical assessment, conducted by the
psychology department, showed that the veteran reported having
the following PTSD symptoms: hyperstartle response, recurrent
depression, anxiety, isolation, anger, hypervigilance, survivor
guilt, nightmares, sleep disturbance, and intrusive thoughts of
Vietnam. He reported that he previously had received outpatient
treatment for PTSD, but no prior treatment as an inpatient. He
was married, but currently estranged from his wife, and indicated
that he wanted to reconcile with his wife. On examination, the
veteran was alert, oriented, and cooperative. His mood and affect
were appropriate. There were no signs of psychosis or cognitive
impairment. He reported difficulty maintaining employment, and
was currently unemployed. There were no gross signs of attention
deficit or memory impairment. He denied hallucinations and
delusions. He was mildly suspicious, but had no signs of
paranoia. He had tendencies to be avoidant, narcissistic, and
mistrustful of others. It was also noted that he may have
difficulty getting close to others, and had a tendency to isolate
himself. He denied suicidal or homicidal ideations. The diagnoses
included chronic PTSD, and it was recommended that he be admitted
to the inpatient PTSD program.

A VAMC discharge summary showed that the veteran was hospitalized
in January 1996. He was voluntarily admitted to the PTSD program
in mid-January 1996. He complained of recurrent depression,
isolation, anxiety, anger, hyperstartle response, hypervigilance,
survival guilt, nightmares once or twice a month, interrupted
sleep, and intrusive thoughts of the Vietnam War since 1970. He
reported that he had held up to 40 jobs since his service in
Vietnam, and his longest held job was for 2 1/2 years, as a
machinist from 1987 to 1989. He indicated that he was either
fired from jobs, or quit due to a better opportunity, substance
abuse, or discrimination, and mostly left due to conflicts with
authority figures. He last worked in August 1995. He married his
first wife in 1971 and divorced her in 1975. He had no contact
with his 25 year old daughter. He remarried in 1989 and filed for
a separation in 1995, because his wife reportedly did not
understand him. On admission examination, he was noted to have a
euthymic mood, and his speech was spontaneous, coherent and
relevant. There was no evidence of a formal thought disorder. He
denied

- 4 -

hallucinations and suicidal or homicidal ideations. He was well-
oriented, with a fair memory, insight, and judgment. His
discharge diagnoses included chronic PTSD, and alcohol and
cocaine dependence.

A VAMC discharge summary showed that the veteran again sought
admission in late January 1996 because of depressed feelings,
after he was discharged on an irregular basis from the PTSD
program earlier that day, due to a positive urine test for
cocaine. On admission examination, he was oriented in 3 spheres,
and his speech was coherent, relevant, and goal-directed. His
mood was somewhat angry, rather than depressed. His affect was
appropriate to his mood. There were no delusions or auditory
hallucinations, and no evidence of any psychosis. He denied
active suicidal or homicidal ideations. It was noted that he had
poor insight and judgment. The provisional diagnoses included
chronic PTSD. He stayed in the hospital for four days, and did
not display any behavioral problems or verbalize any suicidal or
homicidal ideations. In early February 1996, it was noted that he
had reached maximum hospital benefit, and he was discharged on a
regular basis.

A VA discharge summary showed that the veteran was hospitalized
in June 1996. He was admitted with complaints of shortness of
breath, fatigue, and a cough. He admitted to a history of drug
and alcohol abuse, but denied any recent alcohol use for the past
several months. The initial impression was pneumonia versus
myocarditis. The discharge diagnoses included cardiomyopathy,
probably secondary to alcohol abuse.

On VA examination of August 1996, it was noted that the veteran
had a "very spotty" work record, mainly because of his chronic
narcotic abuse. He indicated that he had abused cocaine for the
last 25 years, but claimed that he had used no cocaine for the
last year and a half. He reported that he had been in a program
for treatment for PTSD, but was removed because he was falsely
accused of abusing drugs. He reported that he was receiving VA
treatment for heart disease, but not for PTSD. He stated that he
had last worked one year previously, and that he lived in his own
dwelling place. He reported having nightmares every night in
which his friends were killed in Vietnam. He was frequently upset
by the smell of diesel oil

- 5 -

or by loud noises, which reminded him of being in Vietnam. He
thought that his future looked bleak. On examination, the veteran
was in no acute distress, and he looked neither anxious nor
depressed. There was no evidence of psychosis, past or present.
He claimed that his PTSD symptoms were worse, but the VA examiner
noted no objective evidence of this. The VA examiner also noted
that it did not appear, from the way the veteran described his
condition, that there had been any significant change in the
degree of his PTSD symptoms. The diagnoses included history of
cocaine abuse, currently in remission; and PTSD. His Global
Assessment of Functioning (GAF) score was 60.

By rating action of August 1996, the RO denied a rating in excess
of 30 percent for PTSD.

A VAMC discharge summary showed that the veteran was hospitalized
in October and November 1996 for treatment of cardiac problems.
He complained of chest discomfort and shortness of breath. The
discharge diagnoses included decompensated congestive heart
failure, alcoholic cardiomyopathy, hypertension, and a history of
alcohol and drug abuse.

By rating action of June 1997, the RO denied service connection
for a heart condition as secondary to the service-connected PTSD.

On VA neuropsychiatric examination in October 1997, the veteran
reported that he had had heart failure one year previously, and
had not been able to work since that time. He lived alone since
his wife recently left. He stated that he had nightmares every
night about combat in Vietnam, and continued to have flashbacks
which were brought on by the sound of helicopters or the smell of
diesel oil. He reported an exaggerated startle response and
outbursts of anger, which he could not control. He was also
hypervigilant. On examination, he had no impaired thought process
or communication, and there were no delusions or hallucinations.
He did not have suicidal or homicidal thoughts. He was
well-oriented and had no memory loss, and there were no obsessive
or ritualistic behaviors. His speech was unimpaired and he

- 6 -

did not suffer panic attacks. He had marked difficulty sleeping
because of his nightmares. There was no impaired impulse control.
PTSD was diagnosed.

On VA cardiovascular examination in October 1997, the veteran
reported a long history of alcohol and drug addiction (cocaine).
He indicated that in June and October 1996 he had a severe heart
attack. He reported that he used cocaine approximately three
times per month, and concealed his addiction. He claimed that his
wife never knew he drank or used drugs, and that she left him
when he had the heart problem. He reported no current edema or
chest pains. He last had severe chest pains two months ago. The
examiner noted that review of the veteran's VA records showed
that his last chest x-ray several months ago showed no evidence
of heart failure, and his heart size was normal. The diagnosis
was cardiomyopathy related to alcoholism, or alcoholic
cardiomyopathy. The examiner noted that the veteran did not have
any evidence of an onset of cardiomyopathy related to PTSD. The
examiner also was unable to relate the veteran's alcoholism to
PTSD, but noted that the cardiomyopathy was related to the
veteran's alcoholism and possible drug addiction.

In a statement of August 1997, T. Murtaugh, Ph.D., a National
Vietnam Veterans Readjustment Study Project Officer, stated that
he was sending along information regarding the relationship
between PTSD, as found in veterans of the Vietnam War, and the
prevalence of alcohol and substance abuse. Dr. Murtaugh stated
that the National Vietnam Veterans Readjustment Study, which
examined the conditions of a large random sample of
non-treatment-seeking veterans, found a high degree of
co-occurrence between the two disorders. Enclosed with Dr.
Murtaugh's letter were several documents, including a narrative,
several graphs, and tables, discussing the high degree of
co-occurrence between PTSD, substance abuse, and other
psychiatric disorders.

In his September 1997 Substantive Appeal, the veteran disagreed
with the 30% rating assigned his PTSD, and contended that he was
unable to work or maintain relationships with anyone. He also
disagreed with the denial of service connection for a heart
condition as secondary to the PTSD.

- 7 -

In March 1998, the veteran testified at a hearing before a
hearing officer at the RO. He indicated that he was not employed,
and had last held a job in June 1996 as a forklift operator at a
warehouse. He claimed he did not get along with his co-workers.
He had been married twice, and was married to his second wife for
nine years, with six separations during that period. He indicated
that his wife was afraid of him, did not trust him, and could not
understand his mood swings. He had family living in the area,
including his mother, cousins, and brothers, but did not deal
with them. He last talked to his mother two years ago, and she
only lived tive miles from him. He indicated that the tension
between him and his family was caused by them not being able to
understand him. He kept to himself, and on a daily basis he
stayed at home and watched television. He had no close friends
and did not trust anyone. He was not currently attending any
group or therapy sessions. He had nightmares every night. He
claimed he panicked every day, which he thought went along with
not trusting people. He indicated that his heart would fluctuate
if he saw Orientals or if he smelled diesel from a truck, because
it reminded him of Vietnam. He did not like crowds of people
because they irritated him, and he did not attend gatherings or
family reunions. He further testified that his cardiologist had
diagnosed coronary pulmonary disease which had resulted in
congestive heart failure, and that his cardiologist had found
that his drug and alcohol use had contributed to the problem. He
indicated that any job he had had since he got out of service did
not last long. He claimed that he left his last job in June 1996
because he married a woman of another race, and the employer did
not like that, as a result of which he was given trouble about
that, and he left that job. He reported that he had not worked
since June 1996, and that he could not physically work anymore
because of his heart condition. He indicated that Dr. Murtaugh
had told him that his alcoholism and drug abuse were caused by
his PTSD.

On VA examination of April 1998, the veteran complained of
shortness of breath on exertion, without clear angina, which had
been unchanged for a couple of years. The diagnoses were long
history of hypertension, well-controlled on medications, and more
recent development of cardiomyopathy, secondary to prolonged

- 8 -

alcoholism and probably also related to drug abuse. It was noted
that he had remained stable except for two episodes of congestive
heart failure, which resolved quickly with treatment. Cardiac
transplantation had been considered, but he was not a candidate
for the procedure at that time. The VA examiner indicated
agreement with the 1997 VA examiner's opinion that the veteran's
cardiomyopathy appeared to be secondary to alcoholism, but did
not appear to be secondary to hypertension. The examiner
indicated that, as to the question of whether the veteran's
alcoholism was secondary to his PTSD, the previous VA examiner
felt that it was unrelated, and that the final determination
should be made by psychiatric examiners.

On VA psychiatric examination of September 1998, the veteran
reported that, since his release from military service, he had
performed various jobs, mostly involving warehouse work and
driving forklifts. He indicated that he worked on and off until
symptoms of congestive heart failure essentially made it
impossible for him to continue work in a warehouse. He had a
longstanding problem with cocaine, alcohol, and smoking
marijuana. He had attended several VA detoxification programs,
and claimed that he last attended a rehabilitation program four
years ago, and had been sober since that time. He described his
sobriety as being significantly helped by participation in a
church group, and described members of the church as supportive,
kind, and loving. He reported symptoms consistent with PTSD,
including intrusive memories such as flashbacks and nightmares,
social withdrawal, and irritability with others. He stated that
he used cocaine and alcohol in high dosages and frequency in
attempts to self-medicate.

On examination, the examiner noted that, since the veteran had
been abstinent from both drugs and alcohol for the past four
years, he had not reported an increase in his PTSD symptoms. He
reported that his inability to work was mostly due to his heart
failure, and that if his cardiovascular system had been in better
shape, he would bc working. He also indicated that he would be
attending church if he was in better physical shape. The examiner
stated that the veteran fulfilled the criteria for PTSD, and
seemed to have a moderate degree of impairment from the PTSD, in
terms of being able to sustain relationships, such as marriage
and strong friendships.

- 9 -

However, he was able to establish relationships with some people,
including members of his church. He felt that he would have been
able to work if he was in better physical shape. The examiner
noted that the veteran's alcohol and drug use, while first
actively intermittently linked with PTSD, did seem to be separate
from this illness. The examiner also noted that his PTSD symptoms
had not markedly worsened since his maintaining abstinence, as a
result of which the theory that he was self-medicating for his
PTSD symptoms did not really seem to hold much weight. The
diagnoses included moderate PTSD, and alcohol dependence and
cocaine dependence, in remission. His GAF score was 50.

II. Analysis

Secondary Service Connection for a Heart Condition

Under the applicable criteria, service connection will be granted
for disability resulting from personal injury suffered or disease
incurred in or aggravated during active service. 38 U.S.C.A.
1110, 1131 (West 1991). The law also provides that disability
which is proximately due to or the result of a service-connected
disability shall be service-connected. 38 C.F.R. 3.310 (1999).
Service connection may also be established when aggravation of a
veteran's non-service-connected condition is proximately due to
or the result of a service-connected condition. Allen v. Brown, 7
Vet. App. 439 (1995).

The law provides that a claimant for VA benefits shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well-grounded.
The VA has the duty to assist a claimant in developing facts
pertinent to the claim, if the claim is determined to be
well-grounded. 38 U.S.C.A. 5107(a). Thus, the threshold question
in this case is whether the veteran has presented a well-grounded
claim, that is, a claim which is plausible. If he has not, his
appeal must fail, and there is no duty to assist him further in
the development of his claim because any such development would
be futile. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

- 10 -

The Board finds that the veteran's claim for secondary service
connection for a heart condition is not well-grounded. To sustain
a well-grounded claim, the claimant must provide evidence
demonstrating that the claim is plausible; mere allegation is
insufficient. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). The
determination of whether a claim is well-grounded is legal in
nature. King v. Brown, 5 Vet. App. 19 (1993). A well-grounded
claim is a plausible claim, one which is meritorious on its own
or capable of substantiation. Such a claim need not be
conclusive, but only possible to satisfy the initial burden of 38
U.S.C.A. 5107(a). See Murphy. To be well-grounded, a claim must
be accompanied by supportive evidence, and such evidence must
justify a belief by a fair and impartial individual that the
claim is plausible. Where the determinative issue involves either
medical etiology or a medical diagnosis, competent medical
evidence is required to fulfill the well-grounded claim
requirement of 38 U.S.C.A. 5107(a). Lathan v. Brown, 7 Vet. App.
359 (1995).

In order for a claim for service connection to be well-grounded,
there must be competent evidence of a current disability (a
medical diagnosis), of incurrence or aggravation of a disease or
injury in service (lay or medical evidence), and of a nexus
between the inservice injury or disease and the current
disability (medical evidence.) Caluza v. Brown, 7 Vet. App. 498
(1995).

The veteran contends that his service-connected PTSD caused his
drug and alcohol abuse, which in turn caused his heart condition.
The record reflects that the veteran has a current heart
condition; cardiomyopathy has been diagnosed. Hence, the first
element of Caluza has been satisfied. There must also be
competent (medical) evidence of a relationship (or nexus) between
the current disability and a service-connected disability. In
this case, the veteran has submitted no competent evidence
showing an etiological relationship between his service-connected
PTSD and his heart condition. Moreover, while there is competent
medical evidence showing that his heart condition
(cardiomyopathy) is related to his drug and alcohol abuse, there
is no such evidence showing that his drug and alcohol abuse is
related to his service-connected PTSD. The Board notes that the
veteran has repeatedly alleged that his current heart condition
is related to his PTSD, and he has essentially

- 11 -

claimed that he used drugs and alcohol due to his experiences in
service and due to his PTSD, in an attempt to self-medicate.
However, a VA psychiatric examiner in September 1998 indicated
that the veteran's PTSD symptoms had not markedly worsened since
his maintaining abstinence, and found that the veteran's theory
that he was self-medicating for his PTSD symptoms did not hold
much weight. The Board also notes that lay statements, such as
the veteran's own assertions that his current heart condition is
related to his service-connected PTSD, are not competent evidence
in this matter. As a layman, he does not have the requisite
expertise to render a medical opinion regarding medical etiology.
Layno v. Brown, 6 Vet. App. 465 (1994).

Absent competent medical evidence showing that the veteran's
heart condition is related to his service-connected PTSD, the
Board finds that the claim for secondary service connection for a
heart condition is not well-grounded, and the veteran thus has
not met his initial burden under 38 U.S.C.A. 5107(a), as the
evidence submitted does not cross the threshold of mere
allegation. Caluza, supra. As the instant claim lacks
plausibility, it is not well- grounded, and the appeal thus must
be denied.

An Increased Rating for PTSD

The Board finds that the veteran's claim for an increased rating
for PTSD is well-grounded within the meaning of 38 U.S.C.A.
5107(a). That is, the Board finds that the veteran has presented
a claim which is plausible. The Board is also satisfied that all
relevant evidence has been properly developed, and that no
further development is required to comply with the duty to assist
him under 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A.
1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the
various disabilities. The VA has a duty to acknowledge and
consider all regulations which are potentially applicable through
the assertions and issues

- 12 -

raised in the record, and to explain the reasons and bases for
its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
These regulations include, but are not limited to, 38 C.F.R. 4.1
and 4.2. 38 C.F.R. 4.1 requires that each disability be viewed in
relation to its history, and that there be emphasis upon the
limitation of activity imposed by the disabling condition. 38
C.F.R. 4.2 requires that medical reports be interpreted in light
of the whole recorded history, and that each disability must be
considered from the point of view of the veteran working or
seeking work. These requirements for evaluation of the complete
medical history of the claimant's condition operate to protect
claimants against adverse decisions based on a single, incomplete
or inaccurate report, and enable the VA to make a more precise
evaluation of the level of the disability and of any changes in
the condition.

When there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

The Board notes that the VA regulations pertaining to rating
psychiatric disabilities were revised effective November 7, 1996.
The Court has held that, where the law or regulation changes
after a claim has been filed or reopened, but before the
administrative or judicial appeal process has been concluded, the
version most favorable to the veteran shall apply. Karnas v.
Derwinski, 1 Vet. App. 308, 313 (1991). In this case, the veteran
filed a claim for an increased rating for PTSD in January 1996,
as a result of which he is entitled to consideration under both
the old and the revised rating criteria, whichever is more
favorable to him.

The veteran's PTSD has been considered and evaluated under the
revised criteria for rating mental disorders (38 C.F.R. 4.130,
Diagnostic Code 9411) by the RO in the October 1998 Supplemental
Statement of the Case. The record also reflects that the RO had
previously evaluated and adjudicated the veteran's service-
connected PTSD with consideration of the old criteria for rating
mental disorders (38 C.F.R. 4.132, Diagnostic Code 9411, as in
effect prior to November 7, 1996).

- 13 -

Under the old criteria for rating mental disorders, a 30% rating
is assigned when the PTSD symptoms produce definite impairment in
the ability to establish or maintain effective and wholesome
relationships with people, and when the psychoneurotic symptoms
result in such reduction in initiative, flexibility, efficiency,
and reliability levels as to produce definite industrial
impairment. A 50% rating requires considerable impairment of
social and industrial adaptability. 38 C.F.R. 4.132, Diagnostic
Code 9411 (as in effect prior to November 7, 1996).

Under the new criteria for rating PTSD effective November 7,
1996, a 30% rating is assigned where the evidence shows
occupational and social impairment with occasional decrease in
work efficiency, and intermittent periods of inability to perform
occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and
conversation normal), due to such symptoms as a depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, and mild memory loss (such as
forgetting names, directions, recent events). A 50 % rating
requires occupational and social impairment with reduced
reliability and productivity due to such symptoms as a flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory
(e.g., retention of only highly learned material, forgetting to
complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; and difficulty in
establishing and maintaining effective work and social
relationships. 38 C.F.R. 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the rating agency shall
consider the frequency, severity, and duration of psychiatric
symptoms, the length of remissions and the veteran's capacity for
adjustment during periods of remission. The rating agency shall
assign an evaluation based on all the evidence of record that
bears on occupational and social impairment, rather than solely
on the examiner's assessment of the level of disability at the
moment of the examination. When evaluating the level of
disability from a mental disorder, the rating agency shall

- 14 -

consider the extent of social impairment, but shall not assign an
evaluation solely on the basis of social impairment. 38 C.F.R.
4.126 (1999).

The veteran contends that his PTSD is more disabling than
currently evaluated. The evidence of record consists of several
VA examination reports, reports of VA hospitalizations for PTSD
treatment, and the veteran's hearing testimony. As noted above,
under the regulations in effect prior to November 7, 1996, the
criteria for a 50 percent evaluation require a showing that the
ability to establish or maintain effective and wholesome
relationships with people be considerably impaired, and reduction
in levels of reliability, flexibility and efficiency resulting in
considerable industrial impairment. After reviewing the pertinent
medical evidence of record, the Board finds that the veteran's
PTSD manifestations do not meet the criteria for a rating in
excess of 30% under either the old or the revised rating
criteria.

With consideration of the old rating criteria in light of the
pertinent evidence, the Board observes that the record does
reflect that the veteran has had some social difficulties. In
January 1996, he reported that he was estranged from his wife,
was mistrustful of others, had difficulty getting close to
others, and tended to isolate himself. In March 1998, he
testified that he had been married twice, that his second wife
was afraid of him, that he did not get along with co-workers at
his last job, that he was estranged from his family living near
him, and that he kept to himself and had no close friends. More
recent evidence, however, consisting of the VA examination report
of September 1998, has indicated that the veteran's sobriety has
been significantly helped by his participation in church
activities, and he has described members of the church as
supportive, kind, and loving. In this regard, the Board notes
that impairment of social adaptability, in itself, is not
determinative of the psychiatric rating warranted, and that the
veteran's occupational impairment due to PTSD must also be
considered.

Significantly, the Board notes that the evidence of record,
including the veteran's testimony, shows no specific correlation
between occupational impairment and the veteran's PTSD. To the
contrary, the evidence has shown, and the veteran has indicated,
that his unemployment is due to reasons other than his service-
connected

- 15 -

PTSD, including his physical disabilities and specifically his
non- service-connected heart condition. A VAMC discharge summary
of January 1996 showed that the veteran reported that he was
either fired from jobs, quit due to a better opportunity,
substance abuse, or discrimination, and mostly left due to
conflicts with authority figures. In October 1997, he reported
that he had heart failure one year ago and had not been able to
work since that time. In September 1998, he testified that he
worked on and off, until symptoms of congestive heart failure
essentially made it impossible for him to continue to work in a
warehouse. He also testified that his inability to work was
mostly due to his heart failure, and that if his cardiovascular
system was in better shape, he would be working.

In sum, the objective evidence of record does not establish that
manifestations of PTSD resulted in considerable social and
industrial impairment, the criteria required for a 50% rating
under the regulations in effect prior to November 7, 1996. In
this regard, the Board notes that the veteran was assigned a GAF
score of 60 in August 1996. According to the American Psychiatric
Association Diagnostic and Statistic Manual-IV (DSM-IV), a GAF of
60 is to be assigned when there are moderate symptoms (such as a
flat affect, circumstantial speech, and occasional panic
attacks), or there is moderate difficulty in social or
occupational functioning (such as few friends, or conflicts with
peers or co- workers). Clearly, such a score does not reflect
industrial impairment that is more than definite, or suggest
disability in excess of that contemplated by the 30% rating which
is currently assigned. Although a GAF score of 50 was assigned by
the VA examiner in September 1998, he noted that the veteran only
had a moderate degree of impairment from his PTSD in terms of
being able to sustain relationships, and also noted that he was
able to establish some relationships with members of his church.

With respect to the revised rating criteria effective on and
after November 7, 1996, the Board also finds that a 50% rating is
not warranted. Although there has been evidence showing that the
veteran has had some social impairment as a result of his PTSD,
there is recent evidence showing that he has successfully
established social relationships with members of his church. As
noted above, there is no evidence showing occupational impairment
due to his PTSD, nor is there evidence of a

- 16 -

flattened affect; circumstantial, circumlocutory, or stereotyped
speech; difficulty in understanding complex commands; impairment
of short- and long-term memory; impaired judgment; or impaired
abstract thinking. Accordingly, the Board finds that the
manifestations of the veteran's PTSD do not warrant a 50% rating
under either the old or the revised rating criteria; rather, they
more nearly approximate the criteria for the currently-assigned
30% rating.

Lastly, the Board has considered the provisions of 38 C.F.R. 4.3
to resolve any reasonable doubt regarding the current level of
the veteran's disability in his favor. However, as the
preponderance of the evidence is against the claim for a rating
in excess of 30% for PTSD under either the old or revised rating
criteria, the Board finds that there is no doubt that can be
resolved in favor of the veteran, and the appeal is denied.

ORDER

Service connection for a heart condition as secondary to the
service-connected PTSD is denied. A rating in excess of 30% for
PTSD is denied.

THOMAS A. PLUTA Member, Board of Veterans' Appeals

- 17 -



